NOT RECOMMENDED FOR PUBLICATION
                             File Name: 17a0498n.06

                                 No. 16-2371

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT

ZAINAH HAMMOUD; SHAEFA MOHAMED;                )
ELEANOR EWALD; ERIC EWALD; CHERYL              )
DEANDA; GENO DEANDA; PAULA NEWCOMB;            )
ROBERT RADFORD; ANDREA ROWE; GARY              )
ZELONY;    ANTHONY    CRUMP;   ERNEST          )                FILED
FOREST; BRANDY GUITERREZ; HENRY                )             Aug 24, 2017
KOPPOE; TIMOTHY PADDEN; SONIA VARGAS;          )
                                                         DEBORAH S. HUNT, Clerk
JENNIFER WICK; WARREN WICK; CARL               )
NOVAK; RICHARD ROBBS,                          )
                                               )
     Plaintiffs-Appellants,                    )
                                               )
v.                                             )
                                               )
WAYNE COUNTY; RICHARD HATHAWAY,                )   ON APPEAL FROM THE
Wayne    County    Treasurer; RAYMOND          )   UNITED STATES DISTRICT
WOJTOWICZ; DAVID SZYMANSKI; FELECIA            )   COURT FOR THE EASTERN
TYLER; CITY OF DEARBORN; ROBERT                )   DISTRICT OF MICHIGAN
MUERY; ALLYSON BETTIS; RANDY WALKER;           )
CITY OF LINCOLN PARK; BRAD L. COULTER;         )
CITY OF WAYNE; LISA NOCERINI; REDFORD          )
TOWNSHIP;    TRACY     KOBYLARSZ;   JSR        )
FUNDING,     LLC;     JAMES    BUDZIAK;        )
ENTERPRISING REAL ESTATE, LLC; MILAN           )
GANDHI; RISHI PATEL; NANDAN PATEL; HP          )
SNAP INVESTMENT, LLC; HETAL GANDHI;            )
GLOBAL REALTY, LLC; RICHARD INGBER;            )
RANCILIO    &    ASSOCIATES;   RICHARD         )
KOSMACK; KAREN FROBOTTA; NANCY                 )
JACKSON; CITY OF GARDEN CITY,                  )

     Defendants-Appellees.


BEFORE:     KEITH, BATCHELDER, SUTTON, Circuit Judges.
No. 16-2371, Hammoud, et al. v. Wayne County, et al.


        ALICE M. BATCHELDER, Circuit Judge.                   Plaintiffs-Appellants are all former

owners of real property in Wayne County, Michigan. In approximately 2012, they became

delinquent in paying their property taxes, and, pursuant to the Michigan General Property Tax

Act (“GPTA”), Mich. Comp. Laws § 211.78 et seq., the Wayne County Treasurer’s Office took

steps to foreclose upon the properties. Plaintiffs failed to timely redeem the properties, and the

Wayne County Circuit Court entered foreclosure judgments against Plaintiffs in June 2015,

transferring the properties to Wayne County in fee simple absolute by quit claim deed. Plaintiffs

did not appeal the foreclosure judgments.

        After the properties were transferred to Wayne County, the municipalities in which they

were situated exercised their right under Michigan law to purchase the properties, see Mich.

Comp. Laws § 211.78m (giving municipalities a right of first refusal to purchase foreclosed

property for a public purpose prior to any public auction of the property), and the respective

municipalities then contracted with developers, who agreed to make substantial improvements to

the properties and to invest a minimum of 50% of the properties’ sale value for the public good.

        Plaintiffs brought a purported class action on behalf of approximately 800 similarly

situated property owners, seeking equitable and compensatory relief. Specifically, Plaintiffs

alleged that Wayne County and affiliated individuals (“the Wayne County Defendants”)

“illegally and unconscionably”—and “without required notice” under Michigan and federal

law—foreclosed on Plaintiffs’ real properties. Plaintiffs further alleged that the Wayne County

Defendants conspired with the other Defendants to unlawfully deprive Plaintiffs of their real

properties and rights of due process and equal protection.

        Plaintiffs brought ten claims in the United States District Court for the Eastern District of

Michigan, alleging violations of their state and federal due-process and equal-protection rights; a



                                                       -2-
No. 16-2371, Hammoud, et al. v. Wayne County, et al.


civil racketeering claim under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961 et seq.; and violations of several Michigan statutes. The Defendants

filed motions to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), arguing

that the district court lacked subject-matter jurisdiction to consider Plaintiffs’ due-process and

equal-protection claims and that Plaintiffs failed to sufficiently plead a civil RICO claim. The

district court granted Defendants’ motions to dismiss, finding that the Tax Injunction Act, 28

U.S.C. § 1341, stripped it of subject-matter jurisdiction to adjudicate Plaintiffs’ due-process and

equal-protection claims. The district court also dismissed Plaintiffs’ civil RICO claim, finding

that the Wayne County and municipal Defendants cannot be held liable as a matter of law and

that Plaintiffs failed to sufficiently plead a civil RICO claim against the other Defendants.

Having dismissed Plaintiffs’ federal claims, the district court declined to exercise supplemental

jurisdiction over the remaining state-law claims.

        Plaintiffs timely appealed. We review de novo a motion to dismiss under Rule 12(b)(1)

and Rule 12(b)(6). See DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004) (“We review a

motion to dismiss under Rule 12(b)(1) de novo where it requires no fact-finding.”); Riverview

Health Inst. LLC v. Medical Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010) (“We review de

novo a district court’s dismissal of a suit pursuant to Fed. R. Civ. P. 12(b)(6).”). We review for

an abuse of discretion the district court’s decision to decline exercising supplemental

jurisdiction. Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010).

        After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusion that the Tax Injunction Act barred it

from adjudicating Plaintiffs’ due-process and equal-protection claims. Neither are we convinced

that the district court erroneously dismissed Plaintiffs’ civil RICO claim. The district court’s



                                                       -3-
No. 16-2371, Hammoud, et al. v. Wayne County, et al.


opinion carefully and correctly sets out the law governing the issues raised and clearly articulates

the reasons underlying its decision. Thus, issuance of a full written opinion by this court would

serve no useful purpose. And, with no federal claims remaining, the district court’s decision to

decline to exercise supplemental jurisdiction over Plaintiffs’ state-law claims was not an abuse of

discretion. See id. at 952 (“When all federal claims are dismissed before trial, the balance of

considerations usually will point to dismissing the state law claims, or remanding them to state

court if the action was removed.”); see also 28 U.S.C. § 1367(c).

        Accordingly, we affirm.




                                                       -4-